Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-27-2004

Local 1992 v. Okonite Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-4352




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Local 1992 v. Okonite Co" (2004). 2004 Decisions. Paper 1069.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1069


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                          Nos. 02-4352, 02-4428, 03-1555


              LOCAL UNION NO.1992 OF THE INTERNATIONAL
                BROTHERHOOD OF ELECTRICAL WORKERS,

                                             Appellant in No. 02-4428

                                        v.

                          THE OKONITE COMPANY,

                                             Appellant in Nos. 02-4352 & 03-1555



                  On Appeal from the United States District Court
                         for the District of New Jersey
                         (Dist. Court No. 97-CV-2041)
                        District Judge: Hon. Joel Pisano


                            Argued: October 15, 2003


            Before: SLOVITER, ROTH, and CHERTOFF, Circuit Judges


RICHARD DELELLO (Argued)
DAVID E. CASSIDY
Grotta, Glassman & Hoffman, P.A.
75 Livingston Avenue
Roseland, NJ 07068
Counsel for Appellants



                                        1
PAUL A. MONTALBANO (Argued)
BRIAN E. CURTIS
Cohen, Leder, Montalbano & Grossman
1700 Galloping Hill Road
Kenilworth, NY 07033
Counsel for Appellee



                 ORDER AMENDING OPINION AND JUDGMENT


CHERTOFF, Circuit Judge.

      It is now ordered that the Opinion and Judgment in the above case filed January

26, 2004, be amended as follows:

      On page one of the Opinion, the word “Grotto” is changed to “Grotta.”

      The following sentence shall appear as the last sentence of the last paragraph of the

Judgment: “Costs taxed against appellants.”

                                         By the Court,


                                         /s/ Michael Chertoff, Circuit Judge

Dated: January 27, 2004
DRC/cc: RJD
        DEC
        BEC
        PAM




                                              2